DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT
                                July Term 2014

                       RANDY L. WASHINGTON,
                             Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                                No. 4D14-845

                               [August 6, 2014]

                      ON CONFESSION OF ERROR

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael A. Usan, Judge; L.T. Case No.
06020920CF10A.

   Carey Haughwout, Public Defender, and Tatjana Ostapoff, Assistant
Public Defender, West Palm Beach, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Jeanine M.
Germanowicz, Assistant Attorney General, for appellee.

PER CURIAM.

   The defendant appeals from the circuit court’s order revoking his
probation. He argues that the court did not have jurisdiction over him
because his five-year probation term, imposed in 2008, had expired
before the affidavit of violation of probation was filed in 2014. The state
properly has confessed error. Based on the foregoing, we reverse and
remand for the circuit court to vacate its order revoking the defendant’s
probation as an “unsuccessful completion.”

   Reversed and remanded.

TAYLOR, MAY and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.